DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-12 are pending.

Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show “the seal element is between the cover and bottom shell, also be integrally formed with the elastic mounts” of claims 6-7  as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "said box top shell".  There is insufficient antecedent basis for this limitation in the claim.
With respect to claims 6-7, it is not clear how the seal element is between the cover and bottom shell, also be integrally formed with the elastic mounts. As best understood, there is a seal member between the two shells, and a separate seal member with the elastic mounts.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claim(s) is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Møller et al (EP 2723100 A1).
 	Regarding claim 1, 11-12, Møller teaches a loudspeaker box, comprising: a cup-shaped box bottom shell  (31, 1st cabinet) formed to delimit a box interior for at least partially receiving nd cabinet), which, in an intended assembly state of the loudspeaker box, is placed on said box bottom shell with an overlap for a part of a cup height thereof, to close the box interior and to house the loudspeaker; wherein said box bottom shell and said box top shell, in the intended assembly state, form a fluid-tight enclosure of the box interior by a material  (33, glue; or para. 0021, silicone medium) at the overlap that has an elasticity which is increased relative to a material of at least one of said box bottom shell or said box cover shell (fig. 3, at 33); and wherein said box bottom shell and said box cover shell are reversibly connected to one another in a nondestructively releasable manner in the intended assembly state.  

Regarding claim 2, Møller teaches the loudspeaker box according to claim 1, wherein said box cover shell (32) is formed from the material  (Silicone) having the increased elasticity, and is formed with an interference fit with the box bottom shell (31).  

 	Regarding claim 3, Møller teaches the loudspeaker box according to claim 2, wherein said box cover shell (32) is formed from an elastomer (Silicone).  

 	Regarding claim 4, Møller teaches the loudspeaker box according to claim 1, wherein said box bottom shell (31) is formed from a plastic (Silicone) having increased rigidity or from a metal.  

 	Regarding claim 5, Møller teaches the loudspeaker box according to claim 1, further comprising elastic mounts (40, bumps) for mounting the loudspeaker relative to said box bottom 

 	Regarding claim 6, Møller teaches the loudspeaker box according to claim 1, further comprising a seal element (33, glue; or para. 0021, silicone medium) which, in the intended assembly state, is disposed between said box bottom shell and said box cover shell, at least in a region of the overlap therebetween, and said seal element is formed of the material having the increased elasticity and is configured at least to assist in forming a fluid-tight seal of the box interior.  

 	Regarding claim 7, Møller teaches the loudspeaker box according to claim 6, further comprising elastic mounts (40, bumps) for mounting the loudspeaker relative to said box bottom shell and/or said box cover shell in the box interior in the intended assembly state for vibration damping, and wherein said seal element (42, O-rings) is integrally formed with said mount.  

 	Regarding claim 9, Møller teaches the loudspeaker box according to claim 8, wherein said nubs protrude on the inside from a ring strip forming said seal element and in the intended assembly state protrude from an outside through corresponding passages in said box bottom shell into the box interior.  

 	Regarding claim 10, Møller teaches the loudspeaker box according to claim 1, wherein said box bottom shell or said box cover shell is formed with a sound passage opening, through . 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Møller.
	Regarding claim 8, Møller fails to teach the loudspeaker box according to claim 6, wherein said mount are pyramidal nubs with tips on which the loudspeaker rests in the intended assembly state.  
 	However, the Examiner takes Official Notice that it is known to use pyramidal shaped nubs in speaker configuration to enhancing damping. 
 	It would have been obvious matter of design choice to allow the speaker mount  of Møller to be configured such that they have a pyramidal shape for enhancing damping since Applicant's has not disclosed that having the parts solve any stated problem or is for any particular purpose and it appears that the invention would perform equally well with any configuration of tips in the invention of Møller [In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975)].



 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Karamuk (US Publication No. 2008/0112584) shows mounting tips
Christensen et al (EP 2753102 A1) shows mounting tips (figure 3)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHYLESHA DABNEY whose telephone number is (571)272-7494. The examiner can normally be reached Monday - Wednesday and Friday 10:30-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAN S TSANG can be reached on 5712727547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
For general questions such as application status, Monday–Friday, 8:30AM -5:00PM, inquiry to:
Local: 571-272-1000
Toll-Free: 800-786-9199
TTY: 800-877-8339

Any response to this action should be mailed to: 
Commissioner of Patents and Trademarks 
P O Box 1450 
Alexandria, VA 22313-1450 

Or faxed to: 
(703) 273-8300, for formal communications intended for entry and for informal or draft communications, please label "Proposed" or "Draft" when submitting an informal amendment. 

Hand-delivered responses should be brought to: 
Customer Service Window 
Randolph Building 
401 Dulany Street 
Alexandria, VA 22314

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
February 12, 2022

/PHYLESHA DABNEY/Patent Examiner, Art Unit 2653